Exhibit 10.1
THIRD AMENDMENT TO LEASE
     THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is dated July 1, 2010, and
is between ACQUIPORT UNICORN, INC., a Delaware corporation, having an office c/o
Cushman & Wakefield of Massachusetts, Inc., 600 Unicorn Park Drive, Woburn, MA
01801 (“Landlord”); and LogMeIn, Inc., a Delaware corporation, having an address
of 500 Unicorn Park Drive, Woburn, MA 01801 (“Tenant”).
RECITALS
     WHEREAS, Landlord and Tenant’s predecessor-in-interest Remotely Anywhere,
Inc. entered into that certain Lease dated July 14, 2004, as amended by First
Amendment to Lease dated as of December 14, 2005, between Landlord and 3AM Labs,
Inc., and by Second Amendment to Lease dated as of October 19, 2007, between
Landlord and Tenant (collectively, the “Lease”), whereby Tenant is leasing
thirty-one thousand two hundred seventy-eight (31,278) rentable square feet of
space (18,262 rentable square feet on the first floor, and 13,016 rentable
square feet on the fifth floor) (the “Existing Premises”) in the building
located at 500 Unicorn Park Drive, Woburn, Massachusetts (the “Building”)
     WHEREAS, Tenant desires to expand the Existing Premises, and the parties
desire to amend the Lease subject to the terms hereof.
     NOW, THEREFORE, in consideration of the foregoing Recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree as follows:

1.   Defined Term. For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Lease, unless otherwise defined herein.  
2.   Termination Date. Landlord and Tenant hereby confirm the currently
scheduled Termination Date of the Lease is February 28, 2013, unless sooner
terminated pursuant to the provisions of the Lease.   3.   Additional Space. As
of September 1, 2010 (the “Additional Space Commencement Date”), the Existing
Premises shall be expanded to include the space agreed by the parties to contain
fourteen thousand five hundred thirty-five (14,535) rentable square feet on the
first floor of the Building, as more particularly depicted on Exhibit A attached
hereto and made a part hereof (the “Additional Space”). Therefore, as of the
Additional Space Commencement Date, the Premises shall be deemed to contain
forty-five thousand eight hundred thirteen (45,813) rentable square feet, and
all references in the Lease to the Premises shall include the Additional Space.
  4.   Additional Space Improvements. Tenant acknowledges it shall lease the
Additional Space in its then “AS IS” condition, except Tenant shall perform the
improvements and other work in and to the Additional Space (the “Additional
Space Improvements”) in accordance with the terms, conditions, and provisions of
Exhibit B attached hereto and

1



--------------------------------------------------------------------------------



 



    made a part hereof. Without limiting the terms of this Amendment, all terms
and conditions in the Lease governing alterations shall also apply to the
Additional Space Improvements.

5.   Early Entry. Upon prior written notice from Landlord (anticipated, as of
the date hereof, to be on or about July 1, 2010), Tenant shall be permitted to
access the Premises prior to the Additional Space Commencement Date solely for
the purpose of performing the Additional Space Improvements in the Additional
Space and otherwise preparing the Additional Space for its occupancy and moving
personal property into the Additional Space. In addition, Tenant shall be
permitted to access the Premises with reasonable prior notice to Landlord after
the date hereof solely for planning and preparation purposes (i.e., contractors,
architects, etc.). The rights granted to Tenant under this Paragraph 5 shall be
without obligation to pay Monthly Installments of Rent or Additional Rent
therefor, provided all of such work shall be performed for Tenant so as not to
cause or create any labor dispute for Landlord or to disrupt (except to a de
minimise degree) the performance of any other work Landlord may be performing in
the Building, and further provided Tenant complies with all of the other terms
and provisions of the Lease, including, but not limited to, the insurance and
indemnification provisions of the Lease.   6.   Additional Space Rent. The
Reference Pages to the Lease are hereby amended to provide that, as of the
Additional Space Commencement Date, the Annual Rent and Monthly Installment of
Rent shall increase by the following amounts (net of tenant electricity, which
shall be as set forth below in this Amendment) to incorporate the Additional
Space:

                                      RSF OF   RATE PER           MONTHLY    
ADDITIONAL   RENTABLE           INSTALLMENT OF PERIOD   SPACE   SQUARE FOOT  
ANNUAL RENT   RENT
09/01/10-08/31/11
  14,535 RSF   $ 21.75     $ 316,136.25     $ 26,344.69  
09/01/11-08/31/12
  14,535 RSF   $ 22.75     $ 330,671.25     $ 27,555.94  
09/01/12-02/28/13
  14,535 RSF   $ 23.75     $ 345,206.25     $ 28,767.19  
Renewal Term(s)
  14,535 RSF   fair market rental   One-twelfth (1/12th)of fair market rental

    As noted in the table above, September 1, 2010 shall be the date that Annual
Rent and Monthly Installments of Rent shall commence with respect to the
Additional Space (the “Additional Space Rent Commencement Date”).
Notwithstanding the foregoing, in the event Landlord does not provide Tenant
with the early entry described above in Paragraph 5 of this Amendment on or
before July 15, 2010, Landlord agrees that the Additional Space Rent
Commencement Date shall be extended on a per diem basis for each day past
July 15, 2010, that Landlord does not permit such early entry. In such event,
however, all other dates referenced in the above table shall remain the same.  
7.   Base Year. The Reference Pages of the Lease are hereby amended to reflect
that, as of the Additional Space Commencement Date, for the Additional Space
only, (a) the Base

2



--------------------------------------------------------------------------------



 



    Year (Expenses) shall be calendar year 2010 and (b) the Base Year (Taxes)
shall be fiscal year 2011. In addition, for purposes of clarification, the Lease
is hereby amended to reflect that, to the extent that Landlord incurs costs to
manage, maintain, repair, and/or replace any portions of the Park, which costs
relate to the Building and/or the Lot, the Expenses, Insurance, and Taxes shall
include the Building’s pro rata share of such costs.

8.   Tenant’s Proportionate Share. The Reference Pages of the Lease are hereby
amended to reflect that, as of the Additional Space Commencement Date, Tenant’s
Proportionate Share with respect to the Additional Space only, is Seven and
sixty-three hundredths percent (7.63%).   9.   Parking. The Reference Pages of
the Lease are hereby amended to reflect that, as of the Additional Space
Commencement Date, Tenant shall have, subject to the terms and conditions of the
Lease, the right to a total of twenty-one (21) reserved, covered parking spaces
on the Lot.   10.   Tenant’s SIC Code and Tenant’s NAICS Code. The Reference
Pages of the Lease are hereby amended to reflect that Tenant’s SIC Code is 7372
and that Tenant’s NAICS Code is 334611.   11.   Tenant Electricity. Section 13.1
of the Lease is hereby amended to reflect that, as of the Additional Space
Commencement Date, Tenant shall pay an initial estimated cost of One and 50/100
Dollars ($1.50) per rentable square foot contained in the Additional Space per
annum, in addition to any electricity related to Tenant’s signage if the same is
installed. Said amount shall be paid, as additional rent without notice from
Landlord, on the same date as the Monthly Installments of Rent are due. Landlord
shall have the right to reconcile such estimates with the actual submeter
readings, and Landlord and Tenant shall reimburse each other for any overages or
underpayments, as the case may be, within fifteen (15) days of such a
reconciliation. This provision shall survive the expiration or sooner
termination of this Lease.   12.   Lighting. Landlord shall install upgraded,
energy efficient, indirect tenant lighting in the Additional Space. Landlord
shall have no obligation to perform any of the foregoing work during overtime
hours. Tenant agrees it shall coordinate and cooperate with Landlord, as
reasonably necessary, to assist Landlord in Landlord’s performance of such work,
which may include the temporary relocation of employees or furniture; however,
Landlord agrees to use commercially reasonable efforts to minimize any
disruption to Tenant’s business.   13.   Signage. Subject to the terms and
conditions of this Paragraph, subject to any rights of other existing Building
occupants as of the date hereof, and subject further to the zoning ordinances of
the City of Woburn, Tenant shall have the right to install, at Tenant’s sole
cost and expense, one (1) sign identifying Tenant on the upper right-hand side
of the south end of the Route 93 face of the Building, which signage may be
maintained only so long as Tenant leases and occupies at least the same amount
of rentable square footage as the Premises contain as of the Additional Space
Commencement Date (being 45,813 rentable square feet). Tenant’s signage rights
set forth herein are subject to Tenant’s

3



--------------------------------------------------------------------------------



 



    submission to Landlord of all plans and drawings with respect to the same
for Landlord’s prior written approval, which shall not be unreasonably withheld,
conditioned, or delayed if such signage (including the size and style of the
lettering) is consistent with the standards applied at the Park for signage.
Installation of said signage shall be subject to receipt by Tenant, at its sole
cost, of all necessary permits and approvals (including, but not limited to,
from the City of Woburn). Tenant shall be obligated to maintain its signage in
good condition and repair at its sole cost. In addition, Tenant acknowledges
that the right to signage is personal to Tenant named herein (and an Affiliate
of Tenant named herein) and therefore does not inure to the benefit of any other
assignees, subtenants, or other occupants of the Premises. Accordingly, in the
event of any permitted assignment or sublease (unless to an Affiliate of Tenant
named herein) of any portion of the Premises, Tenant’s right to signage shall be
deemed null and void. Tenant shall also remove said signage (including, but not
limited to, associated electrical components) upon the expiration or sooner
termination of this Lease (or such earlier date if required by the terms of this
Paragraph) and shall restore all affected areas to the condition existing prior
to such installation, and all costs of the foregoing shall be borne by Tenant.

14.   Landlord’s Address. The Reference Pages of the Lease are hereby amended to
reflect that Landlord’s Address is as follows:

Landlord’s Address:
Acquiport Unicorn, Inc.
c/o Cushman & Wakefield of Massachusetts, Inc.
600 Unicorn Park Drive
Woburn, MA 01801
With a copy of all notices to:
Day Pitney LLP
200 Campus Drive
Florham Park, New Jersey 07932
Attn: Grace J. Shin, Esq.

15.   Building Business Hours. The Lease is hereby amended to clarify that HVAC
shall be provided on Saturdays between 8:00 a.m. and 1:00 p.m. upon prior
request of Tenant in each instance.   16.   Authority. Each party hereby
represents and warrants to the other that: (a) the execution and delivery of,
the consummation of the transactions contemplated by and the performance of all
its obligations under, this Amendment by such party have been duly and validly
authorized by all applicable parties, including its general partners, to the
extent required by its partnership agreement and applicable law, if such party
is a partnership or, if such party is a limited liability company, by its
manager, representative(s) or members to the extent required by its operating
agreement and applicable law or, if such party is a corporation, by its board of
directors, if necessary, and by its stockholders, if necessary, at meetings duly
called and held on proper notice

4



--------------------------------------------------------------------------------



 



    for that purpose at which there were respective quorums present and voting
throughout; (b) no other approval, partnership, corporate, governmental or
otherwise, is required to authorize any of the foregoing or to give effect to
such party’s execution and delivery of this Amendment; and (c) the individual
(or individuals) who executes and delivers this Amendment on behalf of such
party is authorized to do so.

17.   Brokers. Tenant represents to Landlord that it neither consulted nor
negotiated with any broker or finder with regard to this Amendment, other than
T3 Advisors and Cushman & Wakefield of Massachusetts, Inc. Tenant agrees to
indemnify, defend and save the Landlord and any mortgagee of the Premises
harmless from and against any breach of the representation contained above in
this Section 18.   18.   ERISA. The Lease is hereby amended to add the following
as Article 41 of the Lease:

     41. ERISA.
          41.1 Landlord hereby advises that an affiliate of Landlord is a fund
(the “Fund”) which holds the assets of one or more state and local government
retirement plans (each, a “Plan”), and the Fund has contractually provided that
it is subject to certain provisions of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and with respect to which JPMorgan
Chase Bank (“JPMCB”) is a fiduciary and that, as a result, Landlord may be
prohibited by law from engaging in certain transactions.
          41.2 Landlord hereby represents and warrants to Tenant that, as of the
date hereof, the only Plans whose assets are invested in the Fund which,
together with the interests of any other Plans maintained by the same employer
or employee organization, represent a collective interest in the Fund in excess
of ten percent (10%) of the total interests in the Fund (each, a “10% Plan”) are
as follows (collectively, the “Existing 10% Plan”): NONE.
          41.3 Tenant represents and warrants that as of the date hereof, and at
all times while it is a Tenant under this Lease, one of the following statements
is, and will continue to be, true: (1) Tenant is not a “party in interest” (as
defined in Section 3(14) of ERISA) (each a “Party in Interest”) with respect to
the Existing 10% Plan or, (2) if Tenant is a Party in Interest, that:
               (A) neither Tenant nor its “affiliate” (as defined in
Section V(c) of PTCE 84-14, “Affiliate”) has, or during the immediately
preceding one (1) year has, exercised the authority to either: (i) appoint or
terminate JPMCB as the qualified professional asset manager (as defined in
Section V(a) of PTCE 84 -14, “QPAM”) of any of the assets of the Existing 10%
Plan with respect to which Tenant or its Affiliate is a Party in Interest; or
(ii) negotiate the terms of the agreement between such Existing 10% Plan and
JPMCB, including renewals or modifications thereof; and
               (B) neither Tenant nor any entity controlling, or controlled by,
Tenant owns a five percent (5%) or more interest (within the meaning of PTCE
84-14, “5% Interest”) in J.P. Morgan Chase & Co.

5



--------------------------------------------------------------------------------



 



          41.4 In the event that Landlord or the Fund notifies Tenant in writing
that a Plan other than the Existing 10% Plan may become a 10% Plan, Tenant will,
within 10 days of such notification, inform the Fund in writing as to whether it
can make the same representations which it made in subparagraph (c) of this
Paragraph with respect to such prospective 10% Plan. Thereafter, if based on
such representations made by Tenant such Plan becomes a 10% Plan, Tenant
represents and warrants that, at all times during the period Tenant is a tenant
under the Lease, one of the statements set forth in subparagraph (c) will be
true with respect to such 10% Plan.
19. Miscellaneous.
          (a) Tenant agrees to respond, within ten (10) days following
Landlord’s request therefor, to any requests for representations and warranties
that Landlord may reasonably determine it needs in connection with the Employee
Retirement Income Security Act of 1974, as amended, and/or Section 4975 of the
Internal Revenue Code of 1986, as amended.
          (b) Tenant represents, warrants, and covenants that, as of the date
hereof and to the best of its knowledge: (i) Landlord is not in default under
any of its obligations under the Lease, (ii) Tenant is not in default of any of
its obligations under the Lease, and (iii) no event has occurred which, with the
passage of time or the giving of notice, or both, would constitute a default by
either Landlord or Tenant thereunder.
          (c) This Amendment constitutes the entire agreement of the parties
pertaining to the subject matter of this Amendment. It supersedes all prior
agreements of the parties, whether oral or written, pertaining to the subject
matter of this Amendment.
          (d) This Amendment may not be amended except by an instrument in
writing signed on behalf of both parties.
          (e) Except as modified by this Amendment, the Lease and all the
covenants, agreements, terms, provisions, and conditions thereof shall remain in
full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions, and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease as modified by this
Amendment, their respective assigns.
          (f) This Amendment may be executed in counterparts, each of which is
an original and all of which constitute one and the same instrument.
          (g) All defined terms used in this Amendment shall have the same
meaning as in the Lease, except where this Amendment provides some other
definition for a term.
[SIGNATURE PAGE FOLLOWS.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            ACQUIPORT UNICORN, INC.
      By:   /s/ Cavarly E.B. Garrett       Name:   Cavarly E.B. Garrett        
Title:   Vice President         Dated: July 1, 2010        LogMeIn, INC.
      By:   /s/ James F. Kelliher       Name:   James F. Kelliher       Title:  
CFO         Dated: July 1, 2010   

7



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDITIONAL SPACE
(GRAPHIC) [b81611b8161100.gif]
LANDLORD’S INITIALS                     
      TENANT’S INITIALS                     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ADDITIONAL SPACE IMPROVEMENT WORK LETTER
Subject to and in consideration of the provisions of the Amendment between
Landlord and Tenant to which this Exhibit B is attached, Tenant shall design and
construct the Additional Space Improvements (the “Additional Space Improvement
Work”) in accordance with the Final Plans, as more particularly set forth in
this Exhibit.
The provisions of this Exhibit shall have the same force and effect as if this
Exhibit were a numbered Paragraph of the Lease. In addition, the capitalized
terms herein shall have the same meanings as ascribed thereto in the Amendment
(or Lease, as the case may be), unless otherwise expressly provided herein to
the contrary. The provisions of this Work Letter are intended to supplement the
Lease, as amended herein, and are specifically subject to the provisions
thereof. In the event of any conflict between the provisions of the Lease and
the provisions of this Work Letter, the provisions of the Lease shall control.

  1.   Landlord and Tenant agree that the following plans and specifications for
the Additional Space Improvement Work constitute the approved Preliminary Plans:
Architecture3s’s Plan Nos. A -401 dated 5/14/2010; A -201, as revised 6/14/2010;
and A -903 dated 5/14/2010.     2.   Tenant shall provide Landlord with proposed
final, construction drawings for the Additional Space Improvement Work (the
“Final Plans”) for Landlord’s review and approval (which shall not be
unreasonably withheld [and Landlord shall use commercially reasonable efforts to
respond within five (5) business days], delayed, or conditioned, except as set
forth in Paragraph 3 of this Exhibit B). Said proposed plans shall be based upon
the Preliminary Plans approved by Landlord and shall include any necessary
working drawings, details, schedules, and specifications for all architectural,
electrical, mechanical systems and plumbing work within the Additional Space in
a form sufficient to enable Tenant to obtain all construction permits and to
perform the Additional Space Improvement Work without the need for additional
details or information. In the event Landlord disapproves of the proposed Final
Plans, such notice shall contain Landlord’s reasons for such disapproval and the
requested modifications and/or eliminations. Subject to Paragraph 3 below,
Landlord shall approve the proposed Final Plans, provided they are consistent
with the Preliminary Plans. Tenant shall promptly modify or eliminate those
items Landlord has disapproved and resubmit said proposed Final Plans for
Landlord’s re-review and approval until the same has been approved. Upon
Landlord’s approval of the proposed Final Plans, the same shall be deemed to be
the “Final Plans.”     3.   Notwithstanding anything herein to the contrary,
Landlord shall have sole and absolute discretion to approve or disapprove any
components of the Final Plans (in addition to any Change Orders) that will be
visible from the exterior of the Additional Space, will affect any structural or
exterior element of the Building or any area or element or any facility

LANDLORD’S INITIALS                     
      TENANT’S INITIALS                     

B-1



--------------------------------------------------------------------------------



 



      serving any area of the Building, or will require unusual expense to
readapt the Additional Space to normal use on lease termination (Landlord may
not reject or disapprove the Final Plans for unusual expense to readapt the
Lounge/Kitchen Area (as hereinafter defined) since restoration of such area is
covered by Paragraph 5 below) or increase the costs of construction or of
insurance or taxes on the Building, unless Tenant first gives assurance
reasonably acceptable to Landlord for payment of such increased cost and that
such readaption (excluding the Lounge/Kitchen Area) will be made prior to such
termination without expense to Landlord. Landlord agrees, however, that, with
respect to the Lounge/Kitchen Area, Landlord shall not unreasonably withhold its
consent, provided the scope of the work thereto shall not include exposed
ceilings or other work inconsistent with (or is not currently reflected in) the
Preliminary Plans. In addition, in the event that the work to the Lounge/Kitchen
Area requires more than a standard tapping in to the plumbing system for the
installation of a kitchen sink, Landlord reserves the right to require that
Tenant use Landlord’s approved contractor to perform such work.     4.   In the
event Tenant desires a change to the Preliminary Plans and/or the Final Plans
(“Change Order”), Tenant shall submit to Landlord, for its prior approval (which
shall not be unreasonably withheld, delayed, or conditioned, except as set forth
in Paragraph 3 of this Exhibit B), detailed plans and specifications and/or
other appropriate documentation reasonably required by Landlord setting forth
the proposed Change Order. In the event of a rejection by Landlord of the Change
Order, or any part thereof, Tenant shall make changes to the proposed Change
Order and resubmit to Landlord the revised plans and specifications or
appropriate documentation pursuant hereto until Landlord approves such Change
Order.     5.   Tenant shall, at its option, either (a) restore, at Tenant’s
sole cost and expense, using Tenant’s own licensed contractors and to be
completed as soon as possible (but, in any event, within thirty (30) days (not
subject to extension for any reason)) following the expiration or sooner
termination of the Lease, the Lounge/Kitchen Area to the condition existing
prior to the Additional Space Improvement Work or (b) in consideration for
Landlord’s agreement not to require Tenant to restore, at its sole cost and
expense, the Lounge/Kitchen Area to the condition existing prior to the
Additional Space Improvement Work, pay Landlord Forty Thousand and 00/100
Dollars ($40,000.00) prior to the expiration or sooner termination of the Lease
(time being of the essence). As used herein, the “Lounge/Kitchen Area ” refers
to approximately 2,800 square feet of space located in the Additional Space, as
such Lounge/Kitchen Area is more particularly depicted on the Preliminary Plans.
If Tenant elects clause (a) and fails to complete the work within the aforesaid
time period, without limiting any other rights and remedies of Landlord, Tenant
shall be deemed to be a holdover tenant of the Demised Premises. The foregoing
terms in this Paragraph 5 shall be in addition to, and not in lieu of, any other
obligations of Tenant under the Lease applicable to the performance by Tenant of
work at the Demised Premises (by way of example and not limitation, obtaining
approval of Tenant’s contractors).

LANDLORD’S INITIALS                     
     TENANT’S INITIALS                     

B-2



--------------------------------------------------------------------------------



 



  6.   Except to the extent caused by Landlord’s gross negligence or willful
misconduct, Landlord shall not be liable in any way for any injury, loss, or
damage that may occur to any Additional Space Improvement Work, which Additional
Space Improvement Work is being performed solely at Tenant’s risk. If Tenant
desires security (or if Landlord required Tenant to have security) for the
Additional Space Improvement Work, Tenant shall be responsible for providing its
own security during such construction at Tenant’s sole cost and expense.     7.
  Tenant covenants and agrees all Additional Space Improvement Work, at Tenant’s
sole cost and expense (but subject to Paragraph 10 below), shall be performed in
a good and workmanlike manner, in accordance with the Final Plans, and in
compliance with all applicable legal requirements, including, without
limitation, all applicable building and construction codes. All materials
installed in the Additional Space will be new and of a quality equal to or
better than that contained in office buildings comparable to the Building in the
competitive marketplace. Tenant acknowledges Landlord shall have the right to
inspect all Additional Space Improvement Work, which shall be performed by
contractors, Workers, and mechanics approved (which shall not be unreasonably
withheld, delayed or conditioned) in advance by Landlord and who shall, in any
event, be properly licensed and responsible. In addition, Tenant shall adhere to
contractor rules and regulations provided by Landlord, if any. Tenant
acknowledges it shall work harmoniously with any other Building tenant’s
contractor (or Landlord, in the event Landlord is performing alterations for any
other Building tenant). Nothing herein contained shall be construed as
constituting the permission of Landlord for a mechanic or subcontractor to file
a construction lien claim against the Additional Space and/or other part of the
Building, and Tenant agrees to secure, within fifteen (15) days of such
imposition, the removal of any such construction lien that a contractor purports
to file against the same by payment or otherwise pursuant to law, and, in
default thereof, Landlord shall have the right to bond or pay the lien or claim
for the account of Tenant without inquiring into the validity of the lien or
claim. In such event, Tenant shall reimburse Landlord upon demand the costs of
the same (which costs shall include a reasonable amount sufficient to fully
indemnify Landlord and/or its lender against such lien, with interest, together
with reasonable expenses incident to discharging such construction lien and the
defense of any such suit to enforce such construction lien, including any
premiums charged for any bond and all reasonable attorneys’ fees and
disbursements incurred).     8.   Tenant shall be responsible to pay Landlord,
as Additional Rent, for its reasonable, out-of-pocket costs in connection with
Landlord’s review of the Additional Space Improvement Work. Landlord shall
deduct such costs from the Additional Space Improvement Allowance upon prior
notice to Tenant of such deduction. Landlord shall endeavor to advise Tenant if
and when such costs exceed an aggregate amount of One Thousand Dollars ($1,000).
    9.   Upon completion of the Additional Space Improvement Work, Tenant shall
deliver to Landlord as-built plans of said work, which plans shall be complete,
detailed, and accurate and provided to Landlord on AutoCAD disks. The
obligations of Tenant with

LANDLORD’S INITIALS                     
      TENANT’S INITIALS                     

B-3



--------------------------------------------------------------------------------



 



      respect to alterations under Section 6 of the Lease and the limitations on
Landlord’s liability shall also apply to the respective parties with respect to
Tenant’s performance of the Additional Space Improvement Work.     10.   Subject
to the terms and conditions of this Exhibit B, Landlord shall contribute the
amount of Eight and 50/100 Dollars ($8.50) per rentable square foot of the
Additional Space (the “Additional Space Improvement Allowance”) towards certain
costs incurred by Tenant for the Additional Space Improvement Work. Landlord and
Tenant agree the Additional Space Improvement Allowance shall be disbursed by
Landlord to Tenant within thirty (30) days following Tenant’s written request
therefor, subject to the satisfaction of the following conditions precedent:

  a.   Tenant shall be in full compliance with, and not in default under,
applicable legal requirements and/or the provisions of the Lease;     b.  
Tenant shall have obtained, and shall maintain, all necessary and appropriate
permits, licenses, authorizations and approvals for the work for which payment
is requested from all governmental authorities having or asserting jurisdiction,
and shall have delivered true copies thereof to Landlord (other than a
certificate of occupancy, which shall be provided to Landlord immediately upon
receipt thereof, failing which Tenant shall be in material breach of this Lease
without any cure period);     c.   Tenant shall have delivered to Landlord a
complete requisition request as follows: (1) an application for payment and
statement of Tenant’s general contractor containing the same substantive
provisions as contained in the form of AIA Document G -702 and certifying
substantial completion of the Additional Space Improvements, (2) contractor’s,
subcontractor’s and material supplier’s waivers of liens showing payment and
completion of the Additional Space Improvement Work for which disbursement is
being requested, and (3) a written request from Tenant to disburse. In addition,
Tenant shall provide to Landlord all detailed and itemized invoices marked
“paid” and/or any other Documentation reasonably requested by Landlord
supporting Tenant’s reimbursement request.     d.   The Additional Space
Improvement Allowance shall be disbursed until the earlier of (y) February 15,
2011 (not subject to extension for any reason, including, but not limited to,
force majeure) (and any requisitions made by Tenant by the aforesaid date,
provided Tenant has satisfied all conditions precedent to make such requisition,
shall also be eligible for disbursement) and (z) the date the Additional Space
Improvement Allowance has been exhausted. In the event any portion of the
Additional Space Improvement Allowance is remaining after the above referenced
date, Tenant acknowledges it shall not have any credit, deduction, or offset
with respect to said portion; and

LANDLORD’S INITIALS                     
      TENANT’S INITIALS                     

B-4



--------------------------------------------------------------------------------



 



  e.   Notwithstanding anything herein to the contrary, the Additional Space
Improvement Allowance may be applied towards only those hard costs for the
Additional Space Improvements that shall be surrendered with (and Tenant has no
right to remove from) the Additional Space upon the expiration or sooner
termination of the Lease. By way of example and not limitation, the Additional
Space Improvement Allowance may therefore be applied towards the costs of
painting, carpeting, wall coverings, partition walls, plumbing, electrical, life
safety, HVAC (excluding any supplementary units), but shall expressly exclude
furniture, tenant fixtures, office equipment, and voice and data wiring.

  11.   Tenant agrees to indemnify, defend, and hold harmless Landlord and all
additional insureds from any and all costs, expenses, claims, causes of action,
damages, and liabilities of any type or nature whatsoever (including, but not
limited to, reasonable attorneys’ fees and costs of litigation) arising out of
or relating to the performance of the Additional Space Improvement Work,
including, but not limited to, any acts or omissions of Tenant, its agents,
employees, or contractors that causes a delay in any work being performed by
Landlord or Landlord’s agents, employees, or contractors to complete any tenant
improvements for other tenants in the Building. The foregoing indemnification
obligations shall survive the expiration or sooner termination of the Lease and
shall be in addition to, and not in lieu of, any indemnification obligations and
any other rights and remedies available to Landlord under the terms of the
Lease, at law, or in equity.

LANDLORD’S INITIALS                     
     TENANT’S INITIALS                     

B-5